The cause is pending before the court on an appeal from the Public Utilities Commission of Ohio, on Cleveland Electric Illuminating Company’s motion for leave to intervene as appellee, and upon consideration of the application for stay of the commission’s order dated December 16, 1987, filed by the appellant pursuant to R.C. 4903.16.
The requirements of R.C. 4903.10 and 4903.11 are jurisdictional. Thus, a notice of appeal of an order of the commission may not be filed with this court unless: (1) the appellant’s application for rehearing has been denied by an order of the commission within the thirty-day period set forth by R.C. 4903.10; (2) the appellant’s application for rehearing has been denied by operation of law due to the commission’s failure to rule upon the application within that thirty-day period; or (3) the commission has granted a rehearing and issued its decision abrogating, modifying or affirming its original order.
The commission’s February 9, 1988 entry denied rehearing on most of the errors asserted by the appellant’s rehearing applications but granted rehearing of one issue asserted by the appellant and scheduled a public hearing to address that matter. Since the commission had not yet ruled on the issue being reheard when appellant filed its notice of appeal, this court has no jurisdiction to consider either the appellant’s notice of appeal or its application for a stay of the commission’s order.
It is ordered by the court that the motion for leave to intervene be granted, that the appellant’s request for a stay be denied, and that the appeal be dismissed.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.